336 U.S. 964
69 S. Ct. 930
93 L. Ed. 1115
In the Matter of Alois MUHLBAUER, petitioner.  In the Matter of Wilhelm LIST, petitioner.  In the Matter of Lothor RENDULIC, petitioner.  In the Matter of Walter KUNTZE, petitioner.  In the Matter of Hellmuth FELMY, petitioner.  In the Matter of Hubert LANZ, petitioner.  In the Matter of Ernst DEHNER, petitioner.  In the Matter of Ernst LEYSER, petitioner.  In the Matter of Wilhelm SPEIDEL, petitioner.  In the Matter of Wilhelm VON AMMON, petitioner.  In the Matter of Dr. Guenther JOEL, petitioner.  In the Matter of herbert KLEMM, petitioner.  In the Matter of Ernst LAUTZ, petitioner.  In the Matter of Dr. Wolfgang METTGENBERG, petitioner.  In the Matter of Rudolf OESCHEY, petitioner.  In the Matter of Dr. Oswald ROTHAUG, petitioner.  In the Matter of Kurt ROTHENBERGER, petitioner.  In the Matter of Dr. Franz SCHLEGELBERGER, petitioner.  In the Matter of Dr. Hans BOBERMIN, petitioner.  In the Matter of Franz EIRENSCHMALZ, petitioner.  In the Matter of August FRANK, petitioner.  In the Matter of Heinz Karl FANSLAU, petitioner.  In the Matter of Hans HOHBERG, petitioner.  In the Matter of George LOERNER, petitioner.  In the Matter of Hans LOERNER, petitioner.  In the Matter of Karl MUMMENTHEY, petitioner.  In the Matter of Oswald POHL, petitioner.  In the Matter of Karl SOMMER, petitioner.  In the Matter of Dr. Leo VOLK, petitioner.  In the Matter of Dr. Hans HOHBERG, petitioner.  In the Matter of Dr. Hermann POOK, petitioner.  In the Matter of Karl SOMMER, petitioner.  In the Matter of Oswald POHL et al., petitioners.  In the Matter of Heinz BRUECKNER, petitioner.  In the Matter of Rudolf CREUTZ, petitioner.  In the Matter of Otto HOFMANN, petitioner.  In the Matter of Herbert HUEBNER, petitioner.  In the Matter of Werner LORENZ, petitioner.  In the Matter of Fritz SCHWALM, petitioner.  In the Matter of Ernst BIBERSTEIN, petitioner.  In the Matter of Paul BLOBEL, petitioner.  In the Matter of Dr. Walter BLUME, petitioner.  In the Matter of Dr. Werner BRAUNE, petitioner.  In the Matter of Walter HAENSCH, petitioner.  In the Matter of Heinz JOST, petitioner.  In the Matter of Woldemar KLINGELHOEFER, petitioner.  In the Matter of Erich NAUMANN, petitioner.  In the Matter of Willy SEIBERT, petitioner.  In the Matter of Heinz SCHUBERT, petitioner.  In the Matter of Eugen STEIMLE, petitioner.  In the Matter of Dr. Eduard STRAUCH, petitioner.  In the Matter of Waldemar VON RADETZKY, petitioner.  In the Matter of Dr. Franz SIX, petitioner.  In the Matter of Adolf OTT, petitioner.  In the Matter of Otto OHLENDORF, petitioner.  In the Matter of Martin SANDBERGER, petitioner.  In the Matter of Waldemar VON RADETZKY, petitioner.  In the Matter of Hermann HOTH, petitioner.
No. 452, Misc.
No. 455, Misc. to 471, Misc.
No. 493, Misc. to 532, Misc.
Supreme Court of the United States
May 2, 1949

Treating the application in each of these cases as a motion for leave to file a petition for an original writ of habeas corpus, leave to file is denied.
The CHIEF JUSTICE, Mr. Justice REED, Mr. Justice FRANKFURTER, and Mr. Justice BURTON are of the opinion that there is want of jurisdiction. U. S. Constitution, Article III, Sec. 2, Clause 2; see Ex parte Betz and companion cases, 1946, all 329 U.S. 672, 67 S. Ct. 39, 91 L. Ed. 593; Milch v. United States, 1947, 332 U.S. 789, 68 S. Ct. 92, 92 L. Ed. 371; Brandt v. United States, 1948, 333 U.S. 836, 68 S. Ct. 603, 92 L. Ed. 1119; In re Eichel, 1948, 333 U.S. 865, 68 S. Ct. 787, 92 L. Ed. 1144; Everett v. Truman, 1948, 334 U.S. 824, 68 S. Ct. 1081, 92 L. Ed. 1753.
Mr. Justice BLACK, Mr. Justice DOUGLAS, Mr. Justice MURPHY, and Mr. Justice RUTLEDGE are of the opinion that argument should be heard on the motions for leave to file the petitions in order to settle what remedy, if any, the petitioners have.


1
Mr. Justice JACKSON took no part in the consideration or decision of these applications.